United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Gerlach et al.				:
Application No. 15/880,764				:		Decision on Petition
Filing Date: January 26, 2018				:				
Attorney Docket No. P37344A-US(114535.00258)	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed July 12, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

As will be discussed, although the holding of abandonment has not been withdrawn, the Office acknowledges the Office’s prior determination of the date of abandonment is incorrect.  The correct date of abandonment is December 13, 2020.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The Office issued an Office action on December 31, 2018.  The Office action subjects the claims to a restriction and election requirement.  The Office action does not reject any of the claims.

A reply to the Office action was filed on May 29, 2019.

The Office issued a non-final Office action on June 27, 2019.

A reply to the second Office action was filed on December 24, 2019.

The Office issued a Notice of Non-Compliant Amendment (“NNCA-1”) on January 7, 2020.  NNCA-1 sets a two-month period for reply.  NNCA-1 states extensions of time may be obtained pursuant to 37 C.F.R. § 1.136(a).

A reply to NNCA-1 was filed on February 28, 2020.

The Office issued a second Notice of Non-Compliant Amendment (“NNCA-2”) on June 12, 2020.  NNCA-2 sets a two-month period for reply.  NNCA-2 states extensions of time may be obtained pursuant to 37 C.F.R. § 1.136(a).

The Office improperly held the application abandoned prior to the expiration of the maximum extendable period to reply to NNCA-2.  As a result, the Office amended the Office’s PALM records to show a date of abandonment of August 13, 2020, and issued a Notice of Abandonment on September 17, 2020.

A Notice of Appeal and a payment for a four-month extension of the time period in NNCA-2 were filed on December 11, 2020.

An applicant dissatisfied with a second rejection of the applicant’s claims may file a Notice of Appeal.  See 37 C.F.R. § 41.31(a)(1) and MPEP § 1204(I).  The Office has only filed one Office action rejecting claims.  Therefore, the Notice of Appeal filed December 11, 2020, failed to constitute a proper reply to NNCA-2.

A proper reply to NNCA-2 was not timely filed, and a four-month extension of time was obtained.  As a result, the application became abandoned on December 13, 2020.

Applicants submitted a payment of $3,160 for a five-month extension of time.  The payment was filed after the abandoned of the application and after the expiration of the maximum extendable time period to reply to NNCA-2.  Therefore, the party (individual, law firm, etc.) that paid the 
$3,160 fee may file a request for a refund of the fee.  The request may be filed via EFS-Web, mail, or facsimile transmission.1  A copy of this decision must be submitted with the refund request.

In view of the prior discussion, the application is currently abandoned and the correct date of abandonment is December 13, 2020.

Technology Center Art Unit 1628 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application became abandoned on December 13, 2020 (not August 13, 2020).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450
By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 The facsimile number for the Refund Branch of the Office of Finance is 571-273-6500, and the mailing address is Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  Additional information concerning refund requests can be found at the following address on the Office’s website: https://www.uspto.gov/about-us/organizational-offices/office-chief-financial-officer/office-finance/receipts-accounting-1.
        2 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.